DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 03/07/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1, 2, 4-10, and 12-20 are still pending. 
3. 	Claims 3 and 11 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 09/22/2020 have been accepted.

II. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102 
7. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.


Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1, 2, 4-10, and 12-20 are allowed. See application prosecution and the arguments by the Applicant(s) filed on 03/07/2022 for specific reasons for allowability. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Durupt (Pub. No.: US 2019/0391103) teaches “a method of manufacturing a relative humidity sensor comprising the step of; a) providing a first electrode on or over a substrate, b) providing a non-porous inorganic dielectric layer over the first electrode, c) providing a second electrode over the inorganic dielectric layer, and d) forming a pattern of voids in the second electrode and the inorganic dielectric layer through the second electrode. The invention also relates to a relative humidity sensor, in particular one obtained by the inventive method” (Abstract).
b)	ASAI (Pub. No.: US 2016/0294016) teaches “a substrate and an electrolyte, in which respective end surfaces of the positive electrode and the negative electrode face each other at a distance, the positive electrode and the negative electrode are arranged in substantially the same plane, the substrate fixingly supports the positive electrode and the negative electrode, the electrolyte is present between the facing end surfaces of the positive electrode and the negative electrode, the electrolyte is involved in a battery reaction between the positive electrode and the negative electrode, and the electrolyte contains ion conductive inorganic solid electrolyte particles and a liquid electrolyte component” (Abstract).
c)	Do (Pub. No.: US 2016/0148911) teaches “a nano-scale LED assembly and a method for manufacturing the same. First, a nano-scale LED device that is independently manufactured may be aligned and connected to two electrodes different from each other to solve a limitation in which a nano-scale LED device having a nano unit is coupled to two electrodes different from each other in a stand-up state. Also, since the LED device and the electrodes are disposed on the same plane, light extraction efficiency of the LED device may be improved” (Abstract).


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further requir substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Mon thru Fri from 8:00am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867